Name: Commission Regulation (EEC) No 3336/82 of 13 December 1982 amending Regulations (EEC) No 1767/82 and (EEC) No 1953/82 with regard to implementation of the detailed rules for the import and export of certain cheeses
 Type: Regulation
 Subject Matter: tariff policy;  trade;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 352/ 14 Official Journal of the European Communities 14 . 12 . 82 COMMISSION REGULATION (EEC) No 3336/82 of 13 December 1982 amending Regulations (EEC) No 1767/82 and (EEC) No 1953/82 with regard to implementation of the detailed rules for the import and export of certain cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, has been agreed that, should these quantities not be reached , they may be replaced by equivalent quantities of cheeses listed under (b) of the first indent of item (c) of the said Annex ; whereas this option should accor ­ dingly be indicated in Annex I to the said Regulation ; Whereas, following the changes to certain subheadings of the Common Customs Tariff, Commission Regula ­ tion (EEC) No 1953/82 of 6 July 1982 laying down special conditions for the export of certain cheeses to certain third countries Q, as last amended by Regula ­ tion (EEC) No 2724/82 (8), should be amended accor ­ dingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 14(7) and the first subparagraph of Article 17(4) thereof , HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950 /68 on the Common Customs Tariff ( 3) was last amended by Regulation (EEC) No 3042/82 (4) to take account of the review of the arrangement between Canada and the Community on cheeses, certain conditions relating to the quota for certain cheese originating in Finland and the temporary arrangement between the Community and Norway on joint discipline ; Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . In item (d) of Annex I the phrase 'subject to an annual tariff quota of 3 250 tonnes for 1982' is replaced by 'subject to an annual tariff quota of 2 750 tonnes ' ; Whereas , following this amendment , Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products ( 5 ), as amended by Regulation (EEC) No 2478 /82 (6), must be changed accordingly ; 2 . Article 8 is replaced by the following : 'Article 8 Whereas the quantities of Finlandia cheese which may be imported under the system provided for in the arrangement with Finland are specified in item (q ) of Annex I to Regulation (EEC) No 1767/82 ; whereas it No monetary compensatory amounts shall apply when the products specified in items (a), (b), (d), (e ), ( f), (g), ( i ), ( k), ( 1 ), (m) and ( r) of Annex 1 are put into free circulation .' (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 140 , 20 . 5 . 1982, p . 1 . 0 OJ No L 329, 24 . 12 . 1979 , p . 1 . O OJ No L 322, 18 . 11 . 1982 , p . 1 . ( 5) Of No L 196 , 5 . 7 . 1982, p . 1 . ( 6 ) OJ No L 264, 14 . 9 . 1982 , p . 8 . O OJ No L 212, 21 . 7. 1982 , p . 5 . ( ¢) OJ No L 289 , 13 . 10 . 1982 , p . 11 . 14 . 12 . 82 Official Journal of the European Communities No L 352/ 15 3 . Item (q ) of Annex I is replaced by the following : 'CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (q ) ex 04.04 E I b) 2 Finlandia , of a minimum fat content of 45 % by weight, in the dry matter , matured for at least 100 days , in rectangular blocks of a net weight of not less than 30 kg, originating in Finland, within an annual tariff quota of 2 900 tonnes . Any quantities of the product which are not imported may be replaced by corresponding quantities of cheeses specified in (b ) of the first indent of (c) Finland 1813 ' 4 . The following item ( r) is added to Annex I : 'CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight ( r) ex 04.04 E I b ) 2 Whole Jarlsberg cheeses with rind, of a minimum fat content of 45 % by weight, in the dry matter, and of a dry matter content by weight of not less than 58 % , matured for at least three months , originating in Norway, within an annual tariff quota of :  1 500 tonnes for 1983  1 600 tonnes for 1984  1 700 tonnes for 1985 Norway 55-00' 5 . The following indent is added to footnote (') (a) to Annex I : '  Jarlsberg : not less than 9 kg but not more than 10 kg inclusive.' 6 . In Annex III D the phrase 'subheading 04.04 D I' is replaced by 'subheading 04.04 D'. 7 . The following is added to Annex III : 'Q. As regards Jarlsberg cheeses listed under ( r) in Annex I and falling within sub ­ heading 04.04 E I b | 2 of the Common Customs Tariff : 1 . Box 7 by specifying "whole Jarlsberg cheeses of a net weight of not less than 9 kg but more than 10 kg inclusive", 2 . Box 1 1 by specifying "at least 45 %", 3 . Box 14 by specifying "at least three months".' 8 . The following entry is added to Annex IV between the entries for Israel and New Zealand : 'Non-member CCT subheading Issuing agency country and description Name Location Norway 04.04 E I b) 2 Jarlsberg Norske Meieriers Salgssentral Oslo ' No L 352/ 16 Official Journal of the European Communities 14 . 12 . 82 Article 2 In Article 2(2) of Regulation (EEC) No 1953/82 the phrase 'subheading 04.04 D II is replaced by 'subheading 04.04 D\ Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1982 . For the Commission Poul DALSAGER Member of the Commission